Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The present application is a division of application No. 15/434157 filed Feb, 16/2017, now Pat. No. 10,494021.
Wherein, the Application No. 15/434157 is an elected embodiment I is drawn to “a Lane separation line detection correcting” as exemplified by Fig.1”.
Wherein, the current application with claimed subject matter of “detects a speed limit through communications from outside” is drawn to the embodiment IV to a lane separation line detection correcting device as exemplified by Fig.7.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019.  Accordingly, the information disclosure statement with US Patent Application Publications and the foreign patent document are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-2, cites from line 1 through line 14 with “a lane separation line detection correcting device of a vehicle …..Correct a curvature of the lane separation line that is obtained through the image processing, based on the maximum curvature that is estimated using the travel speed of the vehicle” is claimed on the application 15/434157 which is in embodiment I, and not described in the IV embodiment.  Thus, this subject matter is not described in the IV embodiment.
Claim 1-2, also cites “the speed sensor detects a speed limit through communications from outside” is not described in the IV embodiment.  The application’s specification of the IV embodiment describes that the lane separation line correcting device 1 comprises a speed limit detecting circuit 14 receives speed limit information external communication device 6.  The speed sensor is known for detecting its vehicle’s speed.
Therefore, the claimed subject matter is not described in the IV embodiment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalman (CA2749685A1) in view of Inou (20180265084).
With regard to claims 1, Zalman discloses a system that comprises sensors and at least a camera for detecting the vehicle’s status and the state of the environment as such road lane line separation; a wireless transceiver adapted to communicate with other vehicle and remote central server for local speed limit; operating system, and a CPU which control the operating system (see the summary section).  The system of the vehicle receives local speed limit, traffic condition, work on the road, blocked lanes, separation lines between lanes information from a remote server via the transceiver (see the details section).
Zalman fails to teach outputting lane separation line information.
Inou discloses a traveling apparatus for the vehicle (see the abstract).  The apparatus generates and outputs lane separation line information (see at least [0048].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Zalman by including generating and outputting lane separation line information as taught by Inou for improving performing of the vehicle.

With regard to claim 2, the claimed subject matters are upon described.
 
Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Franz (WO2008080606A1) discloses a device for determining a position on the basis of a camera image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662